February 8, 1917. The opinion of the Court was delivered by
The appellant was convicted of murder, and appeals.
There are seven exceptions, but only three questions argued.
1. "It was error to charge the jury as follows: 'In order to have a right to kill in self-defense the defendant must find himself in a condition of circumstances without such fault on his part as induces him to believe he is in imminent danger of being killed or suffering serious bodily harm if he does not take the life of his assailant *Page 274 
and there is no other reasonable means of escape except taking his life.'"
In the next sentence the error was cured by the statement "the danger must be so real or apparent." In response to defendant's third request to charge, his Honor added "that a man of ordinary reason and firmness ought to have found such belief." If the defendant desired a clearer statement, he should have requested it. This position cannot be sustained.
2. "The fourth exception should be sustained because it shows that the charge excepted to tells the jury that the defendant had renewed the difficulty, and, therefore, could not plead self-defense, thus commenting on the facts. The jury may have been misled and may have understood the Court to mean that, having admitted the killing, defendant was guilty of murder if he failed to prove that he killed deceased in self-defense. State v. Rish,104 S.C. 250, 88 S.E. 531."
The charge did not intimate that the defendant did renew the difficulty, but merely stated the law in a case in which the defendant did renew the difficulty. There was evidence tending to show that the defendant renewed the difficulty, and, under the case of State v. Rish, 104 S.C. 250,88 S.E. 531, it was necessary for the trial Judge to charge the law applicable to that sort of a case. This position cannot be sustained.
3. "In a prosecution for homicide, where the only defense was self-defense, but there was evidence of provocation, a charge that accused, having admitted the killing, had the burden of excusing his act of self-defense is erroneous as tending to mislead the jury into disregarding provocation which might reduce the offense to manslaughter.State v. Rish, 104 S.C. 250, 88 S.E. 531."
We fail to see any portion of the charge that confined the defense to self-defense. His Honor charged the law as to manslaughter, and told the jury they could find the defendant *Page 275 
guilty of manslaughter. This position cannot be sustained.
4. The sixth exception reads: "Because the jury was not instructed about its full power to fix the penalty by their verdict." In this State the statute fixes the penalty. The jury does not. His Honor complied with the law when he charged: "If you find a verdict of guilty of murder upon the first count of this indictment, you have the right to add, if you see proper, a recommendation to mercy, which will have the effect of reducing the punishment to imprisonment in the State penitentiary for life."
The judgment is affirmed, and the case is remanded to the Circuit Court for the purpose of having a new day assigned for the execution.